Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)

Humility of Mary Health Partners d/b/a) Date: June 24, 2009
St. Elizabeth Boardman Health Center, )
(CCN: 36-0276), )
)
Petitioner, )
)

-V.- ) Docket No. C-08-676

) Decision CR1965
Centers for Medicare and Medicaid )
Services. )
)
DECISION

l affirm the decision of the Centers for Medicare & Medicaid Services (CMS) to certify
Petitioner, Humility of Mary Health Partners d/b/a St. Elizabeth Boardman Health Center,
for participation in the Medicare program effective August 9, 2007, over Petitioner’s
assertion that an earlier certification date of August 1, 2007 is warranted.

I. Background

Petitioner is an acute care hospital located in Boardman, Ohio, that sought certification
for participation in the Medicare program. Petitioner submitted an application for
Medicare enrollment to participate in the Medicare program as an acute care hospital in
early May 2007. CMS notified Petitioner by letter dated October 1, 2007 of its
acceptance into the Medicare program effective August 9, 2007. On November 21, 2007,
Petitioner filed a request for reconsideration of CMS’s initial determination regarding the
August 9, 2007 effective date. CMS informed Petitioner on June 18, 2008 that it affirmed
the initial determination establishing the Medicare certification effective date of August 9,
2007.

Petitioner timely filed a request for hearing before an administrative law judge (ALJ) at
the Departmental Appeals Board (Board) by letter dated August 11, 2008, asserting that
the certification effective date should be August 1, 2007, not August 9, 2007. On August
21, 2008, the matter was assigned to me for hearing and decision. On that date, I issued
an initial Order directing, among other things, the filing of any potentially dispositive
motions within 60 days.

On November 14, 2008, CMS filed a Motion for Summary Disposition (CMS Br.).
CMS’s motion was accompanied by 10 exhibits identified as CMS Ex. 1 through CMS
Ex. 10. A telephone pre-hearing conference was convened with the parties on November
21, 2008. During the conference, Petitioner indicated that it would be filing a response to
CMS’ motion for summary disposition. Additionally, Petitioner stated that this matter
could be decided based on the parties’ written submissions. Based on the parties’
representations that they wished to proceed on the dispositive motions, a briefing
scheduled was issued. See Order dated December 5, 2008. On December 19, 2008,
Petitioner filed its response opposing CMS’s motion and its own cross-motion for
summary disposition (P. Br.). Petitioner’s response was accompanied by 15 exhibits
identified as P. Ex. A through P. Ex. O. On January 23, 2009, CMS filed a reply (Reply)
to Petitioner’s response. Petitioner chose not to file a sur-reply. There being no
objections, I am admitting CMS Exs. 1-10 and P. Exs. A-O into evidence.

After consideration of the written arguments submitted by the parties as well as the entire
record in this matter, I grant CMS’s motion for summary disposition. In doing so, I find
that Petitioner is not entitled to a Medicare certification date earlier than August 9, 2007 —
the date CMS certified Petitioner as a Medicare participating provider.

II. Applicable Law and Regulations

Section 1866 of the Social Security Act (Act) requires that a prospective provider enter
into a provider agreement with CMS in order to participate in the Medicare program.
Before CMS will accept an agreement from a prospective provider, the prospective
provider must meet the conditions of participation relevant to that provider. 42 C.F.R.
§§ 488.3(a)(2) and 489.10(a).

The participation requirements for a hospital, such as Petitioner, to participate in
Medicare are set forth at 42 C.F.R. Part 482. CMS and its agents (such as state survey
agencies or a national accreditation organization) determine whether a prospective
provider is complying with applicable federal requirements pursuant to the survey and
certification process set forth at 42 C.F.R. Part 488. 42 C.F.R. §§ 488.11(a), (d); 488.12;
488.26(c)(1).

The regulation at 42 C.F.R. § 489.13 establishes the general rule for determining the
effective date of a provider agreement for a prospective provider. A prospective provider
may qualify for a participation agreement if CMS finds the entity in compliance based on
a survey of the facility by a state survey agency. 42 C.F.R. § 489.13(a)(1). In the
alternative, a prospective provider may qualify for a participation agreement based on
accreditation “by an accrediting organization whose program has CMS approval at the
time of [the] accreditation survey and accreditation decision.” 42 C.F.R.
§ 489.13(a)(1)(ii).

Until a hospital has been assessed and certified, and until its agreement has been
approved based on that assessment, its status is that of a “prospective provider.” 42
C.F.R. § 498.2. Section 1865(a) of the Act provides that if CMS finds that accreditation
of a hospital by a national accreditation organization provides reasonable assurance that
Medicare participation requirements are met, CMS may then treat the prospective
provider as meeting the requirements. 42 C.F.R. § 488.10(d).

Under 42 C.F.R. § 489.13(d)(2) if the provider is accredited by a CMS-approved national
accrediting organization at the time of the accreditation survey and decision, and CMS
deems the provider to meet the applicable federal participation requirements, then a
retroactive effective date for a participation agreement is available. Section 498.13(d)(2)
permits an effective date that is retroactive for up to one year to encompass dates on
which the provider furnished to a Medicare beneficiary covered services for which it has
not been paid.

III. Issues, Findings of fact and conclusions of law
A. Issues
The issues in this case are:
1. Whether summary judgment is appropriate;

2. Whether the effective date of Petitioner’s participation is August
9, 2007, or an earlier date; and

3. Whether I have authority based on the principle of equitable
estoppel to order CMS to certify Petitioner for participation in the
Medicare program on a date prior to August 9, 2007.

B. Findings of fact and conclusions of law
I make findings of fact and conclusions of law (Findings) to support my decision to grant

CMS’s motion for summary disposition. Each finding is noted below in bold face and
italics, followed by a discussion of each finding.
1. Summary judgment is appropriate in this case because there are no
disputed issues of material fact.

An ALJ may decide a case on summary judgment, without an evidentiary hearing, if the
case presents no genuine issue of material fact and the undisputed facts clearly
demonstrate that one party is entitled to judgment as a matter of law. Crestview Parke
Care Center v. Thompson, 373 F.3d 743, 750 (6" Cir. 2004); Livingston Care Center v.
Dep’t of Health & Human Services, No. 03-3489, 2004 WL 1922168, at *3 (en Cir.
2004); Lebanon Nursing and Rehabilitation Center, DAB No. 1918 (2004). The movant,
or party seeking summary judgment, bears the initial burden of showing the basis for its
motion and identifying the portions of the record that it believes demonstrate the absence
of a genuine factual dispute. See Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The
nonmoving party must then act affirmatively by tendering evidence of specific facts
showing that a dispute exists. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475
U.S. 574, 586 n.11 (1986) (quoting Federal Rules of Civil Procedure 56(e)); see also
Vandalia Park, DAB No. 1939 (2004); Lebanon Nursing and Rehabilitation Center,
DAB No. 1918. To accomplish this, the nonmoving party must go beyond mere
allegations, and must come forward with factual evidence that creates a genuine issue of
material fact. In deciding a summary judgment motion an ALJ may not make credibility
determinations or weigh conflicting evidence but must instead view the entire record in
the light most favorable to the nonmoving party, and make all reasonable inferences
drawn from the evidence in that party’s favor. Wade Pediatrics, DAB No. 2153, at 16-17
(2008), citing U.S. v. Diebold, Inc., 369 U.S. 654, 655 (1962); Pollock v. American Tel. &
Tel. Long Lines, 794 F.2d 860, 864 (ee Cir. 1986); Innsbruck HealthCare Center, DAB
No. 1948 (2004); Madison Health Care, Inc., DAB No. 1927 (2004).

Under Federal Rules of Civil Procedure 56 (Rule 56), a “material fact” is a fact which, if
it exists, may affect the outcome of a case. A “genuinely disputed” material fact exists
when opposing parties advance different versions of an event. The concept of a genuine
dispute as to the facts is critical to understanding how summary judgment works. A fact
offered by a party is not in dispute simply because the opposing party asserts that it is in
dispute. In order for there to be a dispute as to the facts the opposing party must offer a
version of events that differs materially from the version offered by the moving party.
Additionally, a disagreement between parties as to the meaning of facts is not an
impediment to summary judgment under Rule 56. The trier of fact always has the
authority to draw conclusions from facts, whether the case is disposed of by summary
judgment, or after a hearing. Thus, arguments about the meaning of facts — as opposed to
disputes as to what facts exist — constitute no impediment to granting summary judgment
in a case.

Both parties in this matter have moved for summary judgment and I find that this case is
appropriate for summary judgment. Here, the parties agree on the essential facts of when
Petitioner was surveyed, by whom, and for what purpose. Their difference lies in what
legal significance, in light of the applicable law and regulations, should be attributed to
those facts. With no genuine dispute as to any material fact, I find summary judgment is
appropriate in this case. The central legal issue in this case is whether CMS correctly
certified Petitioner to participate in Medicare on August 9, 2007. In evaluating the
parties’ submissions, | find that even if I construe the entire record in the light most
favorable to Petitioner, as discussed below, I find that CMS correctly certified Petitioner
to participate in Medicare on August 9, 2007.

2. The effective date of Petitioner’s participation agreement may not be
any earlier than August 9, 2007, the date it became accredited by a CMS-
approved national accrediting organization.

Petitioner appeals the effective date of its certification to participate as a hospital in the
Medicare program. Petitioner asks that I find that it satisfied all conditions of Medicare
participation as of August 1, 2007, and that I require CMS to retroactively certify it on
that date. P. Br. at 1. Petitioner contends that it is entitled to a certification date of
August 1, 2007 based on its receipt of a preliminary accreditation from the Joint
Commission on the Accreditation of Healthcare Organizations (JCAHO) effective July
25, 2007, and receipt of its bed registration as a hospital from the Ohio Department of
Health (ODH) on July 31, 2007. Petitioner maintains that these two events entitles it to
Medicare certification as of August 1, 2007. Further, Petitioner argues that this case is
distinguishable from other unsuccessful appeals for two reasons: (1) it had an established
track record of sustained clinical performance; and (2) it had been given “contradictory”
and “confusing” directives from ODH, JCAHO, and CMS which it relied upon to its own
detriment. P. Br. at 2.

CMS maintains that based on Petitioner’s accredited status with JCAHO and its
acceptable application (CMS-855A), CMS certified Petitioner as a Medicare provider as
of August 9, 2007 — the date CMS maintains Petitioner meet all participation
requirements. CMS Br. at 6. CMS further maintains that even though Petitioner
provided services to Medicare beneficiaries during the period from August | through 8,
2007, it cannot be reimbursed for those services as CMS had no assurances that Petitioner
met all federal participation requirements during that time. CMS asserts that it was not
until JCAHO indicated to CMS that Petitioner had met the applicable federal participation
requirements that CMS could certify Petitioner as a Medicare provider with an effective
date of August 9, 2007. CMS Reply at 1-2.

The undisputed facts show that:

(1) In early May 2007, Petitioner filed its application for Medicare certification
(CMS-855A). The application was received by the fiscal intermediary, National
Government Services, on May 3, 2007. P. Br. at 4; P. Ex. D at 61; CMS Br. at 3;
CMS Ex. 1, at 5, 48.
(2) On July 11, 2007, ODH notified Petitioner that it had received its application
to participate in the Medicare program as a hospital, and asked Petitioner when

its facility would be ready for a survey. The notice instructed Petitioner that its
effective date of participation would be based on the criteria found at 42 C.F.R.

§ 489.13. The notice also requested that Petitioner notify ODH if it was opting for
deemed status through an approved accreditation agency. P. Br. at 5; P. Ex. F;
CMS Br. at 3; CMS Ex. 2.

(3) Petitioner sought accreditation with JCAHO through the early survey process.
P. Br. at 6-7; CMS Br. at 3; CMS Ex. 4.

(4) On July 24, 2007, Petitioner underwent a first survey with JCAHO and
Petitioner was granted a preliminary accreditation by JCAHO on July 27, 2007.
P. Br. at 6, 7, 11; P. Ex. G; CMS Br. at 4; CMS Ex. 4.

(5) By letter dated July 31, 2007, Petitioner advised ODH that it was opting for
deemed status through JCAHO for Medicare certification purposes. P. Br. at 7;
P. Ex. H; CMS Br. at 3; CMS Ex. 3.

(6) By notice dated July 31, 2007, ODH notified Petitioner that it had met the
necessary hospital registration requirements and was therefore registered with the

ODH. P. Br. at 7; P. Ex. I; CMS Br. at 4; CMS Ex. 5.

(7) Petitioner commenced admitting patients on August 1, 2007. P. Br. at 7.

(8) Petitioner underwent the second survey by JCAHO on August 6 through 8,
2007. P. Br. at 7-8; CMS Br. at 6.

(9) On August 10, 2007, CMS was notified by JCAHO that Petitioner had been
granted an accreditation decision, and the accreditation cycle was effective August
9, 2007. P. Br. at 8; P. Ex. J; CMS Br. at 4; CMS Ex. 6.

(10) By letter dated October 1, 2007, CMS notified Petitioner that it was certified
as a Medicare provider as of August 9, 2007. P. Br. at 8; P. Ex. L; CMS Br. at 5;
CMS Ex. 7.

Sections 488.4 and 488.5 of the regulations allow CMS to designate an entity to conduct
certification surveys on its behalf. Petitioner had a choice to qualify for a Medicare
participation agreement in one of two ways: based on a survey by the state survey
agency; or where CMS “deems” it to be in compliance with conditions for participation
based on its accreditation by a national accrediting organization. 42 C.F.R.

§ 489.13(a)(1)(i) and (ii). CMS has designated JCAHO as an entity authorized to conduct
Medicare certification surveys. 42 C.F.R. § 488.5. For a “deemed” status, for which
Petitioner opted, the effective date of Petitioner’s agreement is the date on which it meets
all applicable federal participation requirements. 42 C.F.R. § 489.13(d)(1).

Petitioner acknowledges that it opted for the early survey process with JCAHO. P. Br. at
2, 6-7; P. Ex. H; CMS Ex. 3. The selection of the early survey process required Petitioner
to undergo two onsite surveys — the first or initial survey prior to Petitioner providing
patient care, and the second survey after it was operational. P. Br. at 6. The initial survey
was initiated on July 24, 2007, and Petitioner was granted a preliminary accreditation by
JCAHO on July 27, 2007. P. Br. at 6; P. Ex. G. The second survey of Petitioner’s

ospital was completed on August 8, 2007. P. Ex. J.

On August 10, 2007, JCAHO then notified CMS that it had granted accreditation to
Petitioner for all services with an effective date of August 9, 2007. P. Br. at 8; P. Ex. J.
As outlined at 42 C.F.R. §§ 489.13(a)(1)(ii) and 489.13(b), the certification date for a
prospective provider seeking accreditation is the date CMS deems it as meeting all
relevant federal requirements. The provider agreement is effective on the date of the
survey if the provider meets all applicable federal requirements. In the case before me, I
find that the second JCAHO survey finding that Petitioner’s accreditation cycle was
effective August 9, 2007, is the date that Petitioner met all applicable Medicare
participation requirements.

3. ODH’s state registration of Petitioner did not equate to a survey to
certify a prospective provider for Medicare participation.

Petitioner asserts that while ODH does not issue state licenses it does require providers to
undergo a bed registration which requires adherence to standards pertaining to building,
operations, medical staff, quality assurance and patient care. P. Br. at 11. Petitioner
asserts that it met state registration requirements prior to August 1, 2007, and infers that
this should be construed to partially fulfill the requirements for Medicare participation.

P. Br. at 11. Petitioner maintains that “[w]hile a state registration may not be enough
standing alone, a registration in combination with a flawless comprehensive survey is
enough to meet all Federal requirements.” Jd. However, Petitioner’s reliance on this
assumption is unsupported by the regulations or case law, and is incorrect. The
inspection conducted by ODH was for the sole purpose of assessing Petitioner for bed
registration and not Medicare participation requirements. It is well established that CMS
cannot base Medicare certification on a state licensing survey or on the date of issuance
ofa state license. Arbor Hospital of Greater Indianapolis, DAB No. 1591, at 7-8 (1996).
Moreover, the regulation states specifically that a provider must be inspected and found to
be in compliance with Medicare participation requirements before certification will be
granted. 42 C.F.R. § 489.13.

Petitioner is also misguided in its assumption that the preliminary accreditation survey
performed at its hospital in July 2007 by JCAHO sufficed to establish Petitioner as having
met all federal participation requirements as a hospital for the purpose of participation in
the Medicare program. See P. Br. at 11. I find CMS’s assertions persuasive that
Petitioner’s preliminary accreditation was conditional upon the second JCAHO survey
being successfully completed. CMS Reply at 6-7; CMS Ex. 10 (fact sheet from JCAHO
comparing the first and second survey processes).

I find that based upon notice from JCAHO of Petitioner’s full accreditation status and
upon Petitioner’s acceptable application, CMS made a finding that Petitioner met all
Medicare participation requirements. Thus, CMS correctly certified Petitioner as a
Medicare provider as of August 9, 2007, the date Petitioner met all participation
requirements.

4, The “Special Rule” (42 C.F.R. § 489.13(d)(2)) does not apply to
Petitioner because it was not an accredited provider at the time it
applied for participation in the Medicare program.

Petitioner argues that 42 C.F.R. § 489.13(d)(2) entitled it to a retroactive effective date
based on its provision of services to Medicare beneficiaries from August 1 though August
8, 2007. P. Br. at 13-14. The regulation Petitioner cites provides a special rule which
affords a retroactive effective date to a provider for up to one year to cover dates upon
which the provider furnished services to a Medicare beneficiary for which it was not paid.
However, the provider must also satisfy subsection (d)(1) of the regulation which states:

If the provider . . . is currently accredited by a national accrediting
organization . . . and on the basis of accreditation, CMS has deemed the
provider . . . to meet Federal requirements. . . .

42 C.F.R. § 489.13(d)(1) (emphasis added). The regulation is clear on its face that the
provider is required to be currently accredited by a CMS-approved national accrediting
organization. Therefore, Petitioner’s reliance on the special rule is misplaced, as the
special rule does not apply to Petitioner because it was not an accredited provider at the
time it applied for participation in the Medicare program as explicitly required by 42
C.F.R. § 489.13(d)(1). Here, Petitioner did not obtain its accreditation status with
JCAHO as a hospital until August 9, 2007. CMS Ex. 6.

Petitioner asserts that its case is unique in that it had a track record of sustained clinical
performance and had been surveyed by JCAHO seven months earlier as a satellite
outpatient facility of St. Elizabeth Center. P. Br. at 2. However, Petitioner’s argument
fails. Petitioner acknowledged it was a satellite facility prior to that date and not an acute
care hospital. P. Br. at 4. Based on Petitioner’s application to enroll in the Medicare
program as an acute care hospital, JCAHO had to determine that Petitioner met all
applicable federal requirements for hospitals before it could grant Petitioner the status of
accreditation. St. Elizabeth’s full accreditation from JCAHO did not apply to Petitioner’s
pending application and certification before CMS as a hospital under the Medicare

program.

A provider who seeks a participation agreement based on its “deemed status” simply may
not participate unless and until it is accredited. JCAHO did not complete its accreditation
survey of Petitioner’s hospital for assessment as to its adherence to Medicare participation
requirements until August 8, 2007. The on-site JCAHO survey on August 8, 2007
determined that Petitioner met participation requirements as of August 9, 2007 — there is
no prior certification survey to calculate the retroactive effective date which Petitioner
now seeks. Petitioner just did not meet the necessary participation requirements until
August 9, 2007.

Even if I accept, arguendo, Petitioner’s assertion that St. Elizabeth’s full accreditation
was applicable to Petitioner, thus qualifying Petitioner as an accredited provider rather
than a prospective provider, the “Special Rule” exception would still not benefit
Petitioner here because, although retroactive certification is permitted by the regulation, it
is not required. Oak Lawn Endoscopy, DAB No. 1952 (2004). Here, CMS chose not to
grant retroactive certification to Petitioner and an ALJ cannot require or compel CMS to
use its discretion to certify a retroactive effective date. The regulation Petitioner relies on
specifically states:

Special rule: Retroactive effective date. If a provider or supplier meets the
requirements of paragraphs (d)(1) and (d)(1)(i) or (d)(1)(ii) of this section,
the effective date may be retroactive for up to one year to encompass dates
on which the provider or supplier furnished, to a Medicare beneficiary,
covered services for which it has not been paid.

42 C.F.R. § 489.13(d)(2) (emphasis added). The discretion to grant or deny retroactivity
as to a certification date clearly lies exclusively with CMS. The regulation at 42 C.F.R.

§ 489.13, as construed by the Board, clearly confers discretion on CMS to decide whether
or not to grant retroactivity based on the facts of each individual case. Oak Lawn
Endoscopy, DAB No. 1952, at 14 n.7; see also Puget Sound Behavioral Health, DAB No.
1944, at 12-14 (2004) (the Board concluded that the regulatory drafters of section
489.13(d)(2) intentionally used the phrase “may be retroactive” to evidence CMS’s
discretion to retroactively apply the “Special Rule” when it deemed appropriate.); 62 Fed.
Reg. 43,933 (Aug. 18, 1997).
10

5. Ido not have authority to provide Petitioner the relief it seeks
through its equitable and constitutional arguments.

Petitioner advances several arguments based on equitable principles. First, Petitioner
argues that CMS should be ordered to pay for the services Petitioner rendered to
Medicare beneficiaries from August | though August 8, 2007 based on principles of
equitable estoppel and unjust enrichment. P. Br. at 15-17. Petitioner also argues that the
intervening period between when it opened for business and then underwent a full survey
amounts to a regulatory taking which is prohibited under the Fifth Amendment. P. Br. at
17-20. My authority to decide these matters is outlined in the regulations under sections
42 C.F.R. §§ 498.13 and 498.5. The regulations do not grant me the authority to decide
this case based on equitable principles or based on the constitutional arguments Petitioner
advances. Oklahoma Heart Hospital, DAB No. 2183, at 16-17 (2008).

Petitioner claims it furnished to Medicare beneficiaries over $500,000 in services between
August 1 and August 8, 2007, believing that the services would be covered.

P. Br. at 16. Petitioner further claims that it was provided misinformation from ODH,
JCAHO, and CMS, upon which it detrimentally relied. Petitioner maintains that it
understood that it would be granted accreditation for all services with an effective date
earlier than August 9, 2007. P. Br. at 2.

Petitioner’s claim does not establish a need for an in-person hearing or preclude this
matter from being decided on summary disposition. In fact, Petitioner has agreed that the
case should be decided based upon written submissions. For the limited purposes of this
discussion, I accept, arguendo, Petitioner’s assertion that it was misled by the information
provided by representatives from ODH, JCAHO, and CMS which Petitioner claims it
relied upon to its own detriment. P. Br. at 2. But, in accepting the assertions, arguendo, I
note that these questions of fact are immaterial to my resolution of this matter as such
representations cannot bind CMS or estop CMS from following clear regulatory
provisions. I cannot provide Petitioner with the relief it seeks under any equitable theory.
Assuming the truthfulness of its assertions, Petitioner is still not entitled to monetary
payments not otherwise permitted by law. This forum’s well-established case law
pertaining to equitable estoppel arguments in cases such as this one are clear — estoppel
does not lie against the government even in cases where erroneous information from
government employees was received.' A provider cannot rely on an alleged
misrepresentation by a CMS representative regarding the regulatory deadline to request a

' See Office of Personnel Management v. Richmond, 496 U.S. 414 (1990); Surgery
Center of Southwest Kansas, DAB CR619, at 6-7 (1999); New Life Plus Center, CMHC,
DAB CR700, at 11-12 (2000); Tenet HealthSystem Philadelphia, Inc., DAB CR663, at 8-
10 (2000); Ophthalmology Ltd. Eye Surgery, DAB CR658, at 9 (2000); Danville Health
Care Surgery Center, DAB CR892, at 6-8 (2002).
11

hearing in order to relieve itself of acting in accordance with the regulations. See Knox
County Nursing Home, DAB CR15838, at 6-7 (2007); Hamilton County Nursing Home,
DAB CR716, at 6 (2000). Case law has established that neither the doctrine of estoppel
nor any other equitable remedy would entitle Petitioner to claim an earlier effective date.
Maher A.A. Axer (Florence Dialysis Center, Inc.), DAB CR994, at 6-7 (2003) quoting
Arbor Hospital of Greater Indianapolis, DAB No. 1591 (1996) and SRA D/B/A St. Mary
Parish Dialysis Center, DAB CR341 (1994). Moreover, it has been consistently held that
ALJs do not have the authority to hear and decide claims of estoppel against CMS or the
Secretary related to alleged dilatory processing of applications. GranCare Home Health
Service & Hospice, DAB CR464 (1997); The Rivers Health Care Resources, Inc., DAB
CR446 (1996); SRA, Inc. D/B/A St. Mary Parish Dialysis Center, DAB CR341, at 18-19;
T.L.C. Mental Health Center, DAB CR636, at 9 (1999); Therapeutic Rehabilitation
Centers, Inc., DAB CR531, at 4 (1998).

The critical issue in this case is whether Petitioner met all applicable provider
participation requirements for hospitals prior to August 9, 2007. The undisputed facts
before me clearly establish that Petitioner was not granted the status of full accreditation
by JCAHO until August 9, 2007, and CMS determined that Petitioner met all Medicare
participation requirements as of that date.

IV. Conclusion

CMS is entitled to judgment as a matter of law. The date of Petitioner’s participation
agreement may not be any earlier than August 9, 2007, the effective date of its
accreditation. CMS’s motion for summary judgment is therefore granted.

/s/
Alfonso J. Montaiio
Administrative Law Judge

